            Case 4:20-cv-00536 Document 39 Filed on 05/18/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 18, 2020
                                       IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                                HOUSTON DIVISION

                          '
BASIT MIAN, on behalf of himself
                          '
and all others similarly situated,
                          '
                    Plaintiff,
                          '
v.                        '                                       CASE NO. 4:20-CV-00536
                          '
PROGRESSIVE COUNTY MUTUAL '
INSURANCE COMPANY, J.D.   '
POWER, and MITCHELL       '
INTERNATIONAL, INC.,      '
              Defendants. '



     ORDER FURTHER RESETTING INITIAL PRETRIAL CONFERENCE

               Defendants Progressive County Mutual Insurance Company, J.D. Power, and

Mitchell International, Inc. (“Defendants”) filed motions to dismiss on March 18,

2020 [Doc. # 19 and Doc. # 21]. On April 7, 2020, the Court granted the parties’

Joint Motion to Stay and to Extend Briefing Deadlines due to the COVID-19

pandemic [Doc. # 32]. As a result, Defendants’ motions to dismiss were not fully

briefed until May 14, 2020. It is hereby

               ORDERED that the initial pretrial conference scheduled for May 26, 2020,

is RESCHEDULED to June 9, 2020, at 2:30 p.m. It is further

               ORDERED that the deadline for the parties’ Joint Discovery/Case

Management Plan is extended to June 2, 2020.
P:\ORDERS\SHELIA\536RESETIPTC.DOCX   200518.1622
            Case 4:20-cv-00536 Document 39 Filed on 05/18/20 in TXSD Page 2 of 2




               SIGNED at Houston, Texas, this 18th day of May, 2020.




                                                            NAN Y F. ATLAS
                                                   SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\SHELIA\536RESETIPTC.DOCX   200518.1622
